Citation Nr: 1444160	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



REMAND

The Veteran served on active duty from March 20, 1974, to October 31, 1986; he had 7 years, 3 months, and 18 days of active service prior to March 20, 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the claim in January 2013 for additional development.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) by adding, among other disabilities, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 2.   

Although the theory heretofore addressed by the RO and the Appeals Management Center (AMC) involved the question of whether the Veteran in fact has ischemic heart disease and whether he would thereby qualify for application of the presumption of service incurrence based on his presumed in-service exposure to herbicides, the available record now suggests other theories of entitlement that must be further explored.

After the Board remanded the case in January 2013, the Houston RO awarded service connection for peripheral vascular disease of the left lower extremity and residuals of a right above-the-knee amputation.  This was done by a September 2013 rating decision.  Such an award is significant because an amputation like the Veteran's might have an effect on his heart function.  This question-whether the amputation has caused or made worse any heart disease-has not yet been developed.  The Board will therefore remand to obtain medical opinion evidence on this point.

The Board also notes that the question of whether the Veteran in fact experiences heart disability, including ischemic heart disease, has not been resolved.  While an opinion was provided by a VA clinician in response to the Board's remand that the Veteran did not have the disease, this April 2013 opinion appears to have been based solely on studies done in August 2011.  Following those studies there have been several references to problems with coronary artery disease, including the need for bypass grafting and stents (e.g., July 10, 2012, VA outpatient note).  The Veteran has also been on isosorbide mononitrate or isosorbide dinitrate, either of which might have been for peripheral vascular disease, but the Veteran has indicated that the medication has been for coronary artery disease.  

Records have also been included in the file that have not been considered by the RO or the AMC, including VA records dated as recently as September 2014 that show a diagnostic impression of stable coronary artery disease. 

In order to obtain additional medical opinion evidence, especially with regard to current diagnosis and possible effects of the right lower extremity amputation on any heart disease, the case is REMANDED for the following actions: 

1.  The agency of original jurisdiction (AOJ) should again ask the Veteran to identify all sources of treatment and provide consent for release of records where necessary.  All treatment records related to any heart disease should be sought, including all records from Dr. Jawdat, especially any that might show the reason for prescribed isosorbide dinitrate or isosorbide mononitrate.  The Veteran should be specifically asked to identify the treating facility where any coronary bypass surgery or stent placement was performed.  

2.  After obtaining all available records, schedule the Veteran for an examination by a cardiologist.  After reviewing the claims file, taking a detailed history regarding any heart disease, and examining the Veteran, the cardiologist should provide a medical opinion regarding the nature of any heart disease experienced by the Veteran.  The examiner should indicate the medical probabilities that the Veteran has ischemic heart disease and the medical probabilities that any heart disease has been caused or made worse by the service-connected right lower extremity amputation or service-connected peripheral vascular disease.  The examiner should explain the use of isosorbide mononitrate and isosorbide dinitrate, especially whether either was prescribed for coronary artery disease.  An explanation of the references in the record to the Veteran having coronary artery disease versus no disease should be provided.  

3.  The AOJ should ensure that the development sought by this remand is completed before re-adjudicating the claim on appeal.  If a benefit sought is not granted, a supplemental statement of the case should be issued.  The supplemental statement of the case should specifically consider all the pertinent evidence of record obtained since issuance of the April 2013 supplemental statement of the case, including records prepared as recently as September 2014.  After the Veteran and his representative have been given opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


